DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takenouchi (JP 06-308294) in view of Wolfe (US 6,078,425) and Hatwar (US 4,959,136). 
Regarding claim 1, Takenouchi teaches a manufacturing method of a high reflection mirror with polycrystalline aluminum nitride, the manufacturing method comprising following steps:
(A) providing a polycrystalline aluminum nitride substrate (1) having a polished surface, and utilizing a PVD apparatus to form an aluminum nitride film on the surface of the polycrystalline 
 (B) thinning, grinding and polishing the aluminum nitride film for planarizing the polycrystalline aluminum nitride substrate (lapping), [0027]). 
Takenouchi teaches forming a reflective layer on the AlN film but does not teach steps C, D or E.
Wolfe directed to a reflective element teaches providing a ceramic substrate to which an aluminum layer can be applied (col. 5, ln. 6-10).   
Wolfe further teaches 33(C) forming an aluminum coating layer on the aluminum nitride film by a vacuum coating apparatus (col. 5, ln. 5-11) ;(D) forming a sliver coating layer on the aluminum coating layer by another vacuum coating apparatus (col. 5, ln. 15-20); and (E) forming a surface-protecting layer on the sliver coating layer (col. 6, ln. 52-col. 7, ln. 1).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reflective layer of Takenouchi by (C) forming an aluminum coating layer on the aluminum nitride film by a vacuum coating apparatus; (D) forming a sliver coating layer on the aluminum coating layer by another vacuum coating apparatus; and (E) forming a surface-protecting layer on the sliver coating layer, as taught by Wolfe, because it would provide a highly reflective surface in the ultraviolet, visible and infrared wavelength regions (col. 3, ln. 35-37). 
Takenouchi does not teach and utilizing a magnetron sputtering apparatus to react an aluminum target and a plasma formed of nitrogen and argon for forming an aluminum nitride film on the surface of the polycrystalline aluminum nitride substrate, wherein the aluminum nitride film fills into a hole or a gap generated by a lattice defect of the surface of the polycrystalline aluminum nitride substrate;
Hatwar teaches and utilizing a magnetron sputtering apparatus to react an aluminum target and a plasma formed of nitrogen and argon for forming an aluminum nitride film on the surface of a 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the PVD process of Takenouchi and utilizing a magnetron sputtering apparatus to react an aluminum target and a plasma formed of nitrogen and argon for forming an aluminum nitride film on the surface of the substrate, as taught by Hatwar, because it would provide a layer of aluminum nitride that is highly corrosion resistant (col. 2, ln. 9).
Regarding claim 2, Takenouchi teaches the polycrystalline aluminum nitride substrate of the step (A) is formed by a high temperature sintering cutting molding process [0025].  
Regarding claim 7, Hatwar teaches the magnetron sputtering apparatus of the step (A) is a radio frequency (RF) magnetron sputtering apparatus (col, 3, ln. 45).  
Regarding claim 8, Takenouchi teaches a thickness of the aluminum nitride film of step (A) ranges from 5um to 15um [0037].  
Regarding claim 9, Takenouchi teaches a method of Page 19 of 21thinning, grinding and polishing of step (B) is a physical mechanical polishing (PMP) method (lapping, [0029]).  
Regarding claim 10, Takenouchi teaches after thinning, grinding and polishing the aluminum nitride film of step (B), a thickness of the aluminum nitride film ranges from 5 um to 10 um [0037].  
Regarding claim 11, Hatwar teaches the vacuum coating apparatus of step (C) or step (D) is a magnetron sputtering coating apparatus (col. 3, ln. 43-67).  
.  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takenouchi, Wolfe, and Hatwar as applied to claim 1 above, and further in view of Miyahara (US 2006/0183625).
Regarding claim 3, Takenouchi teaches a thermal conductance value of the polycrystalline aluminum nitride substrate having the polished surface of the step (A) is greater than or equal to 170 W - m-1 - K-1 (0.4 cal/cm*s*C, [0024]).
Takenouri does not teach an aluminum nitride substrate with a roughness average (Ra) of the polycrystalline aluminum nitride substrate ranges from 20 nm to Page 18 of 2130 nm. 
Miyahara directed to an aluminum nitride substrate with a roughness average (Ra) of the polycrystalline aluminum nitride substrate ranges from 20 nm to Page 18 of 2130 nm ([3095]) because it would prepare the substrate for receiving a coating [0945].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the aluminum nitride substrate of Takenouchi by providing it with a roughness average (Ra) of the polycrystalline aluminum nitride substrate ranges from 20 nm to Page 18 of 2130 nm, as taught by Miyahara, because it would prepare the substrate for receiving a coating [0945].  
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takenouchi and Wolfe and Hatwar as applied to claim 1 above, and further in view of Arledge (US 5,217,589) and Talley (US 4,686,150).
Regarding claim 4, Takenouchi does not teach before performing the step (A), the manufacturing method further comprises: (1) wiping the polycrystalline semiconductor substrate having the polished surface with a solvent comprising one of acetone, alcohol, and isopropyl alcohol to remove dirt; (2) removing organic residues and water vapor on the polished surface of the polycrystalline aluminum nitride substrate through an oxygen ion plasma.  
Arledge directed to preparing aluminum nitride surfaces for coating teaches before performing the coating, the manufacturing method further comprises:
(1) cleaning the polycrystalline semiconductor substrate having the polished surface with a solvent to remove dirt;  (2) removing organic residues and water vapor on the polished surface of the polycrystalline aluminum nitride substrate through an oxygen ion plasma (col. 3, ln. 20-40) because it would remove contaminants on the aluminum nitride substrate (col. 3, ln. 35-40).   
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Takenouchi by before performing the step (A), the manufacturing method further comprises:(1) cleaning the polycrystalline semiconductor substrate having the polished surface with a solvent to remove dirt; (2) removing organic residues and water vapor on the polished surface of the polycrystalline aluminum nitride substrate through an oxygen ion plasma, as taught by Arledge, because it would remove contaminants from the aluminum nitride substrate (col. 3, ln. 35-40). 

Talley teaches wiping the polycrystalline semiconductor substrate having the polished surface with a solvent comprising one of acetone, alcohol, and isopropyl alcohol to remove dirt (col. 3, ln. 60-65)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Takenouchi by wiping the polycrystalline semiconductor substrate having the polished surface with a solvent comprising one of acetone, alcohol, and isopropyl alcohol to remove dirt, as taught by Talley, because it would remove oils from manual handling (col. 3, ln. 60-5)
Regarding claim 5, Arledge the oxygen ion plasma of step (2) is generated by a reactive ion etching (RIE) process or an induction coupling plasma etching (ICP) process (col. 4, ln. 20-50).    
Regarding claim 6, Arledge teaches a gas source of the oxygen ion plasma of step (2) is a mixture gas of oxygen and argon (col. 4, ln. 39-41).  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takenouchi, Wolfe and Hatwar as applied to claim 1 above, in view of Goeoetz (US 2014/0138662). 
Regarding claims 12 and 13, Takenouchi does not teach a thickness of the aluminum coating layer of step (C) is greater than 100 nm.  Takenouchi does not teach a thickness of the sliver coating layer of step (D) is greater than 300 nm.  
Goeoetz directed to a mirror teaches thickness of the aluminum coating layer of step (C) is greater than 100 nm and teaches a thickness of the sliver coating layer of step (D) is greater than 300 nm [0107]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a thickness of the aluminum and silver coating layer of step (C) of Takenouchi by providing  an aluminum coating layer is greater than 100 nm and providing a thickness of the sliver .
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takenouchi, Wolfe and Hatwar as applied to claim 1 above, in view of Kah (US 2006/0152834). 
Regarding claim 15, Wolfe does not teach a thickness of the surface-protecting layer of step (E) ranges from 1 um to 3 um.
Kah teach a thickness of the surface-protecting layer of a mirror ranges from 1 um to 3 um (several microns or less, claims 9 and 16 ,[0033]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface protecting layer of Takenouchi by providing it has a thickness of the surface-protecting layer of step (E) ranges from 1 um to 3 um, as taught by Kah, because it would prevent the mirror from being corroded due to oxygen or moisture in the air ([0033]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/JOHN J BRAYTON/Primary Examiner, Art Unit 1794